       Case 1:20-cv-00620-NONE-JLT Document 6 Filed 07/13/20 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   NATIONSTAR MORTGAGE LLC.,                      Case No.: 1:20-cv-00620 NONE JLT
12                 Plaintiff,                       ORDER CONTINUING SCHEDULING
                                                    CONFERENCE
13          v.

14   ROBERT PRESLEY, et al.,
                   Defendants.
15
16
17          The plaintiff filed this action on April 30, 2020 (Doc. 1). The same day, the Court issued the

18   summonses (Doc. 4) and the order setting the mandatory scheduling conference (Doc. 3). The plaintiff

19   has returned only one executed summons (Doc. 5). The order setting the mandatory scheduling

20   conference reads,

21          The Court is unable to conduct a scheduling conference until defendants have been served with
            the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue service of
22          summons and complaint and dismiss those defendants against whom plaintiff(s) will not
            pursue claims. Plaintiff(s) shall promptly file proofs of service of the summons and complaint,
23          so the Court has a record of service. Counsel are referred to F.R.Civ.P., Rule 4 regarding the
            requirement of timely service of the complaint Failure to timely serve the summons and
24          complaint may result in the imposition of sanctions, including the dismissal of unserved
            defendants.
25
26   Doc. 3 at 1. Therefore, the Court ORDERS:

27          1.     The scheduling conference is CONTINUED to September 14, 2020 at 8:30 a.m.

28          2.     Plaintiff SHALL file proof of service of this action no later than August 7, 2020.

                                                        1
       Case 1:20-cv-00620-NONE-JLT Document 6 Filed 07/13/20 Page 2 of 2


1           The plaintiff is advised that the failure to comply with the Court’s orders will result in a

2    recommendation that the matter be dismissed.

3
4    IT IS SO ORDERED.

5       Dated:    July 13, 2020                                /s/ Jennifer L. Thurston
6                                                       UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
